SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 April 2, 2014 Date of Report (Date of earliest event reported) Zion Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33228 (Commission File Number) 20-0065053 (IRS Employer Identification No.) 6510 Abrams Road, Suite 300, Dallas, TX 75231 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 214-221-4610 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Appointment of Board Vacancy The Company has appointed Martin M. van Brauman to the Board as a non-employee director, effective April 1, 2014. Mr. van Brauman is not being appointed to any Board committee, but will be actively involved in all board matters. Since January 1, 2012, he has been the Corporate Secretary and Treasurer of the Company and since June 1, 2013 has been a Senior Vice President. Previously, between July 1, 2007 to January 31, 2009, he served as the Chief Financial Officer, Corporate Secretary, Senior Vice President and Board director.He also served as the Company’s Chief Legal Officer from February 1, 2009 to July 1, 2009. He is Board Certified in Tax Law by the Texas Board of Legal Specialization and has been in private legal practice in Dallas specializing in international and corporate tax and business corporate law.Previously, he spent 12 years as a Senior Attorney (International Specialist and Petroleum Industry Specialist) with the Office of Chief Counsel, IRS, followed by three years as a tax consultant with Deloitte & Touche and Grant Thornton. He has published on subjects related to taxation of international oil and gas operations. Mr. van Brauman holds a B.E. degree from Vanderbilt University, a Doctor of Jurisprudence degree from St. Mary’s University and an M.B.A. (Beta Gamma Sigma) and LL.M. (Tax Law) from Southern Methodist University. He has been an Adjunct Professor at Southern Methodist University, School of Law, LL.M. Tax Program and at the University of Texas at Dallas, Graduate Accounting Program. There are no arrangements or understandings between Mr. van Brauman and any other person pursuant to which he was elected to the Board, and there are no relationships between Mr. van Brauman and the Company that would require disclosure under Item 404(a) of Regulation S-K of the Securities Exchange Act of 1934, as amended. For his services on the Board, Mr. van Brauman will be compensated as a non-employee director.Mr. van Brauman will be a Class II director up for reelection at the 2016 annual stockholders meeting. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Zion Oil and Gas, Inc. Date:April 2, 2014 By: /s/Victor G. Carrillo Victor G. Carrillo President and Chief Operating Officer 3
